Citation Nr: 1726543	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 20 percent prior to July 20, 2012, and in excess of 40 percent thereafter for residuals of prostate cancer, to include propriety of the reduction of the rating from 100 percent to 20 percent, effective November 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the first August 2010 rating decision, the RO denied service connection for hypertension.  In a subsequent rating decision issued in August 2010, the RO decreased the rating for the Veteran's service-connected prostate cancer from 100 percent to 10 percent, effective November 1, 2010.  Thereafter, in a January 2012 rating decision, the RO increased the rating for prostate cancer to 20 percent, effective December 13, 2011.  In an October 2012 rating decision, the RO increased the rating for the Veteran's prostate cancer to 40 percent, effective July 20, 2012.  Thereafter, in a September 2014 rating decision, the Appeals Management Center increased the rating for prostate cancer to 20 percent, effective November 1, 2010.

In March 2013, the Veteran and his spouse testified before the undersigned at a Board hearing.  A transcript of the hearing is of record in Virtual VA.

This matter was previously before the Board in April 2014 and November 2016.  The November 2016 Board decision denied service connection for chronic obstructive pulmonary disease (COPD) and remanded the current issues on appeal for additional evidentiary development, to include a VA examination.



FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's hypertension first manifested, and was diagnosed, many years after service; the weight of the evidence is against a finding that it is related to service, to include herbicide exposure.

2.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

3.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.  

4.  Since November 1, 2010, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer.  

5.  For the period prior to July 20, 2012, the evidence demonstrates that the Veteran's residuals of prostate cancer resulted in urinary frequency, with a need to void five or more times per night.

6.  For the entire appeal period, the weight of the evidence is against a finding that the Veteran's residuals of prostate cancer resulted in voiding dysfunction that requires the wearing of absorbent materials which must be changed more than 
4 times per day.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

2.  The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective October 31, 2010, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.10, 4.115b, Diagnostic Code 7528 (2016).

3.  For the period prior to July 20, 2012, the criteria for entitlement to a higher rating of 40 percent have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528.

4.  For the entire appeal period, the criteria for entitlement to a rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in May 2010, prior to the initial adjudication of the claim.  With regard to the issue of a higher rating for residuals of prostate cancer, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e), as discussed below.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  VA provided VA examinations in March 2010 and July 2012for his residuals of prostate cancer, and in December 2016 for his hypertension.  

As such, the Board will proceed with consideration of the Veteran's appeal based on the relevant medical and lay evidence.


II.  Analysis

Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease, such as hypertension, is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hypertension is secondary to herbicide exposure.  He served in Vietnam and is therefore presumed to have had such exposure.  Indeed, a November 1966 service treatment record reflects that the Veteran was seen in Long Binh, Vietnam. 

At the outset, the Board notes that presumptive service connection for hypertension due to herbicide exposure is not warranted as the condition is not included in the list of diseases associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for hypertension is not warranted on a presumptive basis due to exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the Board will consider the claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this regard, the Veteran's service treatment records are negative for treatment for or a diagnosis of hypertension during military service.  At separation from military service, the Veteran's heart and vascular system were normal and there was no finding of a cardiovascular condition.  His blood pressure was 118/74 on separation from service.  Similarly, the Veteran denied any history of high blood pressure on the corresponding Report of Medical History.  Further, the Veteran has testified that he was first diagnosed with hypertension in 2002.  See March 2013 Board hearing transcript, at 9.  The Veteran's DD214 reflects that he separated from service in 1968.  Based on the foregoing, the Board finds that the evidence weighs against a showing of hypertension in service.

In November 2016, the Board remanded to provide a VA examination for the claimed hypertension.  At the time, the Board noted that the National Academy of Sciences has concluded that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension.  

A VA examination was provided in December 2016.  The VA examiner opined that, when the well-established risk factors for hypertension are weighed against the possible impact that Agent Orange exposure may have on the development of this condition, the Veteran's age, race, and family history are collectively the more likely contributors (probability of 50 percent or greater) to his hypertension, rather than his remote history of herbicide exposure.  In other words, the Veteran's hypertension is less likely than not related to herbicide exposure in service.  With regard to the National Academies of Sciences' conclusion that there is limited or suggestive evidence of an association between herbicide exposure and hypertension, the examiner cited that same source's assertion that a firm conclusion as to the relationship between herbicide exposure and hypertension is limited because chance, bias, and confounding could not be ruled out with confidence.  Regarding the Veteran's risk factors, the examiner cited statistics from the Center for Disease Control in 2013, indicating that the prevalence of hypertension increased with age and is highest in non-Hispanic black adults.  The examiner further noted that the Veteran's age at the time of diagnosis, coupled with his race and strong family history, supported his diagnosis of essential hypertension.

The Board finds that the December 2016 VA opinion is highly probative and it places much weight on it.  The reasons for places much weigh include factors, such as: in-person examination of the Veteran, detailed medical history, and a rationale supporting the conclusion that facilities the Board's understanding and considers this Veteran's relevant medical history.  The Veteran has not submitted any medical evidence to establish that his hypertension is etiologically related to herbicide exposure in service. 

The Board acknowledges the Veteran's assertion that his hypertension is related to herbicide exposure in service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current condition is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The cardiovascular condition at issue here involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  The record does not establish that the Veteran has such training or experience. 

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's hypertension.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 57 (1990).

Residuals of Prostate Cancer

From March 23, 2009, to October 31, 2010, an initial 100 percent rating was assigned due to the Veteran's diagnosis of prostate cancer with active malignancy.  Since November 1, 2010, the Veteran's prostate cancer residuals have been rated as 
20 percent disabling prior to July 20, 2012, and as 40 percent disabling thereafter, based on voiding dysfunction.  The Veteran appealed the August 2010 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 10 percent, effective November 1, 2010.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent, 
20 percent and 40 percent evaluations were assigned under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate criteria based on whichever genitourinary dysfunction predominates.

A Note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, such as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

      
1.  Rating Reduction

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (finding that a 
100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code [6819] involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, with respect to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  

The Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  He underwent an initial VA genitourinary examination in May 2009.  Then, the Veteran underwent a review VA examination of his prostate cancer residuals in March 2010.  In an April 2010 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 10 percent on the basis of that examination, based primarily on the March 2010 review examination.  The April 16, 2010, notice letter informed the Veteran of his rights, including to a predetermination hearing and to submit additional evidence.  The Veteran requested a hearing, which was held in July 2010.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in an August 2010 rating decision and effectuated the reduction to 10 percent, effective November 1, 2010.  As such, the effective date for the discontinuance of the Veteran's 100 percent evaluation for prostate was October 31, 2010, the last day of the month after expiration of the 60-day period from the date of notice of the August 2010 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case per 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after October 31, 2010.  See 38 C.F.R. § 4.7.  He is no longer receiving treatment, which is the requirement for a 100 percent disability rating.  But the question remains as to whether a higher rating is warranted for residuals of the Veteran's prostate cancer.

      
2.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

As stated earlier, the Veteran's service-connected residuals of prostate cancer are currently rated as 20 percent disabling prior to July 20, 2012, and as 40 percent disabling thereafter, based on voiding dysfunction.

The criteria for voiding dysfunction assigns a maximum 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  
A 40 percent disability rating is assigned for incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent disability rating is assigned where the incontinence requires wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

Residuals of prostate cancer can also be rated based on symptoms of renal dysfunction under 38 C.F.R. § 4.115a.  In this instance, there is no evidence of any renal dysfunction in the Veteran's medical records or in the Veteran's statements.  As such, the issue of renal dysfunction will not be discussed further.  

The Board, however, will also consider whether an increased rating might be assigned under the criteria for urinary frequency.  A 10 percent disability rating is assigned where there is daytime voiding at intervals between two and three hours or awakening to void two times per month.  A 20 percent disability rating is assigned where there is daytime voiding at intervals between one and two hours or awakening to void three to four times per night.  A 40 percent disability rating is assigned where there is daytime voiding at intervals of less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The March 2010 VA examination reflects that the Veteran had a good response after his August 2009 radical prostatectomy.  The Veteran reported voiding without difficulty.  Urinary and renal functions were within normal limits.  PSA was less than 0.1.

At a July 2010 DRO hearing, the Veteran testified that he went to the bathroom five or six times during the day, and that he had urinary leakage, for which he sometimes wore absorbent material.  His spouse indicated that the Veteran used absorbent material less often than necessary.  The Veteran stated that he went to the bathroom five or six times per night.

A July 2012 VA examination reflects that the Veteran's prostate cancer was in remission.  As noted by the examiner, the Veteran had voiding dysfunction, with urine leakage that requires absorbent material that must be changed two to four times per day. Voiding dysfunction caused increased urinary frequency with a daytime voiding interval between two and three hours, and nighttime awakening to void at a rate of three to four times.  It also caused signs or symptoms of obstructed voiding in the form hesitancy and slow or weak stream.  No other residuals or complications due to treatment were noted.  His surgical scar was not painful, unstable, or greater than 39 square centimeters.

At the March 2013 Board hearing, the Veteran testified that he needs to wear absorbent material, which must be changed about three times a day, and, at night, he gets up four or five times per night.  His spouse suggested that the Veteran goes to the bathroom more than four or five times per night.  The Veteran also stated that he sometimes feels the urge to urinate, but is then unable to urinate once he gets to the bathroom.  The Veteran denied any swelling or edema due to the prostate cancer.

VA treatment records document regular follow-up visits to the urologist.  A November 2009 urology note shows that the Veteran reported that incontinence was improving.  A December 2009 primary care note shows that the Veteran was not wearing brief/liners.  A February 2010 urology note reflects that the Veteran was pleased with outcome of surgery and that he denied urinary incontinence.  However, urology notes from June 2010, forward, show reports of mild stress urinary incontinence.  Primary care notes from 2011, forward, indicate that the Veteran had had some incontinence since his prostate surgery, that he had supplies, but did not need to use them on a regular basis.  See VA treatment records received April 29, 2010, and November 26, 2010; CAPRI records, received October 2, 2012 (in Virtual VA) and April 26, 2014.

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's prostate cancer residuals warrant a rating of 
40 percent for the period prior to prior to July 20, 2012.  While the evidence does not support a rating of 40 percent for voiding dysfunction, it does support such a rating based on urinary frequency.  In this regard, the Veteran has provided lay evidence that his cancer residuals result in a need to void five or more times per night.

The evidence, however, does not support a rating higher than 40 percent for the entire appeal period.  There is no evidence that the Veteran's voiding dysfunction requires the wearing of absorbent materials that must be changed more than 4 times per day.  Rather, he testified that he changes absorbent materials with lesser frequency.  As to urinary frequency, the rating code does not provide for a rating higher than 40 percent.  Further, there is no argument or indication that the Veteran's symptoms have worsened since the last VA examination.

In sum, the Board finds that, for the entire appeal period, the competent evidence of record does not more nearly approximate the criteria for a higher disability rating of 60 percent for voiding dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7529, and a higher rating for urinary frequency is not available.  38 C.F.R. § 4.115a

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

In sum, the weight of the evidence supports a higher rating of 40 percent prior to July 20, 2012, based on urinary frequency.  The weight of the evidence, however, does not support a rating higher than 40 percent at any point of the appeal period.



(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for hypertension is denied.

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.

For the period prior to July 20, 2012, a rating of 40 percent for residuals of prostate cancer is granted.

For the entire appeal period, a rating in excess of 40 percent for residuals of prostate cancer is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


